      Case 1:20-cv-09879-AJN-DCF Document 80 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          4/15/21


 E.G., et al.,

                        Plaintiffs,
                                                                    20-cv-9879 (AJN)
                 –v–
                                                                          ORDER
 City of New York, et al.,

                        Defendants.


ALISON J. NATHAN, District Judge:

       The Clerk of Court is respectfully directed to re-open the case.

       SO ORDERED.

Dated: April 15, 2021
       New York, New York
                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
